Cite as 2014 Ark. App. 717

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-14-729


JENNIFER JONES                                   Opinion Delivered   December 17, 2014
                               APPELLANT
                                                 APPEAL FROM THE SEBASTIAN
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. JV-12-705]

ARKANSAS DEPARTMENT OF                           HONORABLE JIM SPEARS, JUDGE
HUMAN SERVICES and MINOR
CHILD                                            AFFIRMED; MOTION TO BE
                     APPELLEES                   RELIEVED GRANTED



                              DAVID M. GLOVER, Judge


       Jennifer Jones’s parental rights were terminated to her daughter, A.J., born April 7,

2012.1 Pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194
S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i), her attorney has filed a no-

merit brief asserting that there are no issues that would support a meritorious appeal and a

motion requesting to be relieved as counsel. The clerk of this court attempted to send a

certified packet to Jones, but it was returned “insufficient address,” and her attorney had no

additional contact information for Jones. We affirm the termination of parental rights and

grant counsel’s motion to withdraw.

       DHS opened a protective-services case on A.J. in September 2012 for failure to thrive.2

       1
        Jones also has three older children, but they have been living with Jones’s in-laws
since 2012 and are not the subject of this appeal.
       2
        A.J. had gained only six ounces over her birth weight at four months old.
                                Cite as 2014 Ark. App. 717

In connection with that case, Jones underwent a psychological evaluation in which she

disclosed that she was a victim of domestic violence at the hands of her husband, Chadrick

Jones.3 Jones revealed that her husband had choked her until she passed out, had pulled a gun

and a knife on her, and had told her that he would kill her if DHS took A.J. DHS assisted

Jones and A.J. in relocating to Crisis Center; however, the facility forbade contact with the

abuser, and Jones was asked to leave after she was found talking to Chadrick Jones on another

resident’s phone despite having been previously warned regarding violation of that rule.

When Jones left the shelter in November 2012, DHS exercised a hold on A.J. and filed a

petition for emergency custody and dependency-neglect; an ex parte order of custody was

filed the same day. A January 2013 probable-cause order continued custody of A.J. with

DHS. A.J. was adjudicated dependent-neglected in June 2013. The September 2013 review

order again continued custody with DHS; the review order noted that the Joneses were now

divorced and Jones had completed parenting classes, was attending counseling and had

completed her psychological evaluation but she still did not have stable housing and was

currently unemployed. The review order further authorized placement of A.J. in the custody

of her paternal grandmother in Texas and allowed Jones to have visitation, with DHS

providing transportation.

       A permanency-planning hearing was held in November 2013, at which time the trial

court found that Jones had not complied with the case plan, changed the goal of the case to



       3
         Chadrick Jones voluntarily relinquished his parental rights on March 17, 2014, and
is not a party to this appeal.

                                             2
                                  Cite as 2014 Ark. App. 717

adoption, and authorized DHS to file a petition for termination of parental rights. The trial

court also ordered Jones to pay $15 per week in child support. DHS filed a petition for

termination of parental rights in February 2014, asserting that it was in A.J.’s best interest that

Jones’s parental rights be terminated and alleging five grounds for termination: (1) A.J. was

adjudicated dependent-neglected and continued out of Jones’s custody for twelve months and,

despite meaningful efforts by DHS to correct the conditions causing removal, they had not

been remedied; (2) A.J. lived outside of Jones’s home for a period of twelve months, and

Jones had willfully failed to provide significant material support or maintain meaningful

contact; (3) Jones abandoned A.J.; (4) other factors arose subsequent to the original petition

for dependency-neglect demonstrating that return of A.J. to Jones was contrary to her health,

safety, and welfare and despite the offer of appropriate family services, Jones had manifested

the incapacity or indifference to remedy those issues; and (5) Jones had subjected A.J. to

aggravated circumstances.4

       The hearing on DHS’s petition to terminate Jones’s parental rights was held April 7,

2014, and the order terminating Jones’s parental rights was entered May 28, 2014. The trial

court found that it was in A.J.’s best interest for Jones’s parental rights to be terminated and

that DHS had proved all five statutory grounds alleged in its petition to terminate parental

rights. Jones filed a timely notice of appeal.




       4
        See Ark. Code Ann. § 9-27-341(b)(3)(B)(i)–(ix) (Supp. 2013).

                                                 3
                                  Cite as 2014 Ark. App. 717

                                    Sufficiency of the Evidence

       We review termination-of-parental-rights cases de novo. Spangler v. Arkansas Dep’t

of Human Servs., 2012 Ark. App. 404. Termination of parental rights is an extreme remedy

and in derogation of the natural rights of parents. Watson v. Arkansas Dep’t of Human Servs.,

2014 Ark. App. 28. DHS must prove by clear and convincing evidence—that degree of proof

that will produce in the finder of fact a firm conviction as to the allegation sought to be

established—that it is in a child’s best interest to terminate parental rights, as well as the

existence of at least one statutory ground for termination. Spangler, supra. In determining the

best interest of the juvenile, a trial court must take into consideration (1) the likelihood that

the juvenile will be adopted if the termination petition is granted; and (2) the potential harm,

specifically addressing the effect on the health and safety of the child, caused by returning the

child to the custody of the parent. Myers v. Arkansas Dep’t of Human Servs., 2011 Ark. 182,

380 S.W.3d 906. When the burden of proof is clear and convincing evidence, the inquiry

on appeal is whether the trial court’s finding that the disputed fact was proved by clear and

convincing evidence is clearly erroneous; a finding is clearly erroneous when, although there

is evidence to support it, the appellate court, on the entire evidence, is left with a definite and

firm conviction that a mistake has been made. Watson, supra. However, we give a high

degree of deference to the trial court, as it is in a far superior position to observe the parties

before it and judge the credibility of the witnesses. Dinkins v. Arkansas Dep’t of Human Servs.,

344 Ark. 207, 40 S.W.3d 286 (2001).




                                                4
                                Cite as 2014 Ark. App. 717

       At the termination hearing, Dr. Nancy Powell testified that she performed Jones’s

November 2012 psychological evaluation. Her testimony was revealing. The evaluation

stood out to her because Jones revealed that her husband beat her and called her names; had

choked her on occasion until she passed out and had also choked her while she was pregnant;

had choked her in the last few days, as was evident from the discoloration around her throat;

and had hit her on occasion. Jones told Powell that her son had witnessed the domestic

violence between his parents, and her daughter would hide and cry when her father abused

her mother; however, Jones said she did not want to leave him. Jones’s desire to stay with

her abusive husband concerned Powell regarding Jones’s judgment and what Jones might

expose the children to in the household. Powell stated that Jones took no responsibility for

why A.J. was not gaining weight or for not caring for A.J. in an appropriate manner. She

believed that Jones had the potential to be physically abusive to a child. While Jones knew

what appropriate parenting skills were, Powell was unsure that Jones would use those skills,

given her background of abuse. It was Powell’s opinion that Jones would need long-term

therapy to make the changes required for her to be a healthy parent, and that Jones could not

begin to make progress until she was safely out of her abusive situation.

       Jones testified that she was currently living with her best friend, Kimberly Brown, and

Brown’s mother; prior to that, she had lived with her father’s girlfriend. Jones said that

Brown’s children had been removed from her custody by DHS due to Brown’s continued use

of methamphetamine; however, Jones believed that it would be okay for A.J. to live with her

at Brown’s house.      At the termination hearing, Jones did not have employment,


                                              5
                                 Cite as 2014 Ark. App. 717

transportation, or a place of her own to live. She stated that she and Chad had divorced, but

she talked to him once or twice a week; that the reason they got divorced was because of the

abuse; but that she still wanted to continue to try to work things out. She admitted that after

she had left Chad she returned to him because he told her that they could works things out;

she believed that A.J. was safe in the home because Chad was not violent toward the children,

just her; and that it “did not bother her very much” to take a “little punch in the face or a

little slap around.” Jones stated that, while she was not currently in a relationship, she had

been interested in a man who was a recovering methamphetamine addict, but he was not

currently using drugs. Jones admitted that she had not seen A.J. in almost nine months. She

stated that she had cancelled her visits, even though DHS had been ordered to provide

transportation, because she needed to work on herself, and that just because she did not call

and check on A.J. did not mean that she did not care. She also admitted that she had not paid

any child support for A.J., although she had been ordered to do so, and she had not sent A.J.

any birthday or Christmas presents.

       DHS caseworker Rebecca Newton testified that Jones had not complied with the case

plan; that Jones had not remedied the problems that caused A.J.’s removal; that Jones was in

denial as to why A.J. was removed; and that it was a “huge” issue that Jones thought it was

okay for Chad Jones to be abusive to her. Newton did not think that A.J. could be safely

returned to Jones; it was DHS’s recommendation to terminate Jones’s parental rights.

Newton indicated that there were no barriers to A.J.’s being adopted, and that one of A.J.’s

relatives wanted to adopt her.


                                              6
                                   Cite as 2014 Ark. App. 717

       The trial court terminated Jones’s parental rights, finding that it was in A.J.’s best

interest to do so. The trial court further found that DHS had proved all five statutory grounds

alleged in the termination petition by clear and convincing evidence. We find no error in this

decision. It was in A.J.’s best interest for Jones’s parental rights to be terminated. One of

A.J.’s relatives wanted to adopt her, and A.J. would be at risk for harm if returned to Jones.

Jones believed that it was okay for Chad Jones to be abusive to her, so long as he did not

harm the children. Jones was living at the time of the termination hearing with a person who

had lost custody of her own children due to her continued methamphetamine use.

       There was clear and convincing evidence for all five statutory grounds for termination.

However, DHS is only required to prove one ground by clear and convincing evidence. One

of the grounds alleged was aggravated circumstances. Aggravated circumstances are present

when “[a] juvenile has been abandoned . . . or a determination has been or is made by a judge

that there is little likelihood that services to the family will result in successful reunification.”

Ark. Code Ann. § 9-27-341 (b)(3)(B)(ix)(a)(3)(B)(i) (Supp. 2013). There was a finding of

aggravated circumstances in this case. Specifically, as to this ground, the trial court found:

       The mother has subjected the juvenile to aggravated circumstances. Specifically, the
       juvenile has been abandoned and there is little likelihood that services to the family
       will result in successful reunification. The mother’s failure to exercise visitation,
       despite the financial assistance ordered by the Court to be provided by the
       Department, constitutes abandonment. The mother’s failure to adequately address the
       issues that caused the juvenile’s removal and continued removal from their custody,
       despite being offered all of the appropriate services by the Department, demonstrates
       that there is little likelihood that further services will result in successful reunification
       if given more time. Additionally, the mother continues to deny the reasons for the
       juvenile’s removal and therefore cannot remedy these issues, no matter what services
       are provided, if she does not believe there are any issues that need to be addressed.


                                                 7
                                 Cite as 2014 Ark. App. 717

The trial court’s findings clearly set out the reasons why there is little likelihood that any

further services to the family would result in successful reunification.

                                    Other Adverse Rulings

       There was only one additional ruling adverse to Jones other than the sufficiency of the

evidence, but it does not constitute reversible error. At the beginning of the termination

hearing, the attorney ad litem asked to have a CASA report admitted into evidence. Jones’s

attorney made a general objection to any hearsay contained in the report, but failed to point

out any specific hearsay in the report. The trial court did not rule on this general objection

and admitted the CASA report. Because there was only a generalized objection, and the trial

court made no ruling on the objection, it was not preserved for appellate review.

       Having carefully examined the record and the brief presented to us, we hold that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit appeals in termination cases and conclude that the appeal is wholly without merit.

Accordingly, counsel’s motion to withdraw is granted, and the order terminating Jones’s

parental rights is affirmed.

       Affirmed; counsel’s motion to be relieved granted.

       GRUBER and VAUGHT, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




                                               8